DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Rosewarne et al. [U.S. PG Publication No. 2014/0362926]) do not disclose, with respect to claim 1, a method used in the decoding of a picture using a bitstream with encoded values of coefficients of transformed residual blocks which represent the picture, by decoding encoded values of coefficients of the current transformed residual block and calculating a position of its last significant decoded coefficient, from this position a specific sub-list of transforms may be determined, additionally an identifier is identified which determines a transform to use within the determined sub-list of transforms, finally the current transformed residual block is decoded using the identified transform within the determined sub-list of transforms based on the position of the last significant decoded coefficient. An additional prior art reference, Zhao et al. [U.S. PG Publication No. 2016/0219290], does indeed teach a plurality of transform subsets, each of these subsets identifying one or more candidate transforms, these transform subsets may be retrieved by the system as described in ¶0299 and 0301 in view of FIG. 9 and 10, furthermore as described in ¶0229 and 0195 the transform subsets may be selected from a position of the video block. This however does not identify how these transform subsets may be selected based on a position of the last significant decoded coefficient value of the current transformed residual block as claimed. It is not believed by the examiner to be proper to incorporate Rosewarne’s teaching of calculating the coordinate of the last significant coefficient to then be placed into a selection of the sublist of transforms as taught by Zhao. This slight nuance is what the examiner believes differentiates the claim language from the prior art. The same reasoning applies to claims 3 and 6 mutatis mutandis. Accordingly, claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483